UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7018



LAWRENCE RUSSELL SAVAGE,

                                             Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; CITY OF PORTSMOUTH,
VIRGINIA,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-330)


Submitted:   August 25, 2005             Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawrence Russell Savage, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lawrence Russell Savage, a state prisoner, seeks to

appeal the district court’s order construing his motion titled

“Independent   Action   Motion   to   Vacate   Void   Judgment”   as   an

unauthorized successive petition under 28 U.S.C. § 2254 (2000), and

dismissing it for lack of jurisdiction, as well as the district

court’s order denying his motion for reconsideration of that order.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000).       When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).           We

have independently reviewed the record and conclude that Savage has

not made the requisite showing.       See Miller-El v. Cockrell, 537

U.S. 322, 336 (2003).

          Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), we construe Savage’s notice of

appeal and informal brief as a motion for authorization under 28


                                 - 2 -
U.S.C. § 2244 (2000), to file a successive habeas corpus petition.

To obtain permission to bring a second or successive § 2254

petition, a movant must show that his claim:    (1) “relies on a new

rule of constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable” or

(2) relies on newly discovered facts that tend to establish the

movant’s innocence.   28 U.S.C. § 2244.   We conclude that Savage has

not satisfied either standard.

          Accordingly, we deny Savage leave to proceed in forma

pauperis, deny Savage’s implicit application for leave to file a

successive § 2254 petition, deny Savage’s motion for certificate of

appealability, and dismiss the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




                                 - 3 -